Citation Nr: 1759323	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 21, 2010.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1968 to July 1970 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2017, this appeal was remanded in order to afford the Veteran a hearing.  In an October 2017 written statement, the Veteran withdrew his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).  As there has also been substantial compliance with the July 2017 remand directives, further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

This appeal was also remanded in November 2015 for further development.  Specifically, the issue of entitlement to a TDIU on an extraschedular basis prior to April 21, 2010, was referred to the Director of Compensation Service.  The issue has subsequently been adjudicated by that office.  


FINDING OF FACT

The Veteran's service-connected conditions of PTSD, hypertension, bilateral hearing loss, and peripheral neuropathy of the right and left lower extremities rendered him unable to engage and retain substantially gainful employment prior to April 21, 2010.


CONCLUSION OF LAW

The criteria for a TDIU prior to April 21, 2010, have been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU prior to April 21, 2010, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Extraschedular TDIU

The Veteran has a TDIU with an effective date of April 21, 2010, and he contends that he is entitled to a TDIU prior to this date on an extraschedular basis.  

Prior to April 21, 2010, the Veteran was service connected for multiple disabilities but did not have a total rating of at least 70 percent.  The Veteran therefore did not meet the schedular requirements for a TDIU prior to April 21, 2010.  38 C.F.R. § 4.16(a).  However, as the record suggested that the Veteran may have been unable to maintain substantially gainful employment even prior to April 21, 2010, the appeal was referred to the Director of Compensation Service to determine if a TDIU was warranted on an extraschedular basis prior to April 21, 2010.  In November 2016, the Director of Compensation provided a negative response and indicated that prior to April 21, 2010, there is no evidence of an increased or worsening of the Veteran's PTSD symptoms, and the severity of his hypertension, hearing loss and diabetes mellitus type II had no significant effect on the Veteran's ability to work.  

Analysis

Having reviewed the record, the Board finds that the Veteran was not able to secure or follow substantially gainful employment as a result of his service-connected disabilities prior to April 21, 2010.  

Here, the evidence of record is consistent that the Veteran's emotional issues associated with his PTSD, his hypertension, neuropathy, and hearing loss, for which he is service-connected, inhibited his ability to work prior to April 21, 2010.  

A January 2007 assessment of the Veteran's PTSD indicates that the Veteran was isolative and avoidant.  The examiner also noted that he does not like crowds and loses his temper easily so he tries to avoid being around people.  

A May 2011 hypertension VA examination report indicates that the Veteran's hypertension affects his work in terms of increased absenteeism, decreased concentration, decreased mobility, as well as vision and speech difficulty associated with his medication for hypertension.  The examiner also noted that the reasons for the Veteran's current unemployment were poor health and multiple physical conditions making work difficult.  

A May 2011 audio VA examination report indicates that resulting work problems of the Veteran's hearing loss would be difficulty interacting and hearing instructions from co-workers and supervisors, especially from the left side.  The examiner indicated that this difficulty will dramatically increase in the presence of background noise or in a group of people.

As each examiner physically examined the Veteran and assessed his physical capabilities in accordance with the physical requirements of his job, the Board finds the assessments probative.  The opinions are also consistent with the overall record, which includes a vocational assessment and information regarding the Veteran's education and work history.  There is no application for increased compensation based on unemployability of record.  However, an employment history worksheet received by the Board in March 2017 indicates that the Veteran has been unable to work since May 30, 2007.  This is also consistent with the date reported in various VA examination reports of record.  In the March 2017 worksheet, the Veteran also specified that his right arm, back, shoulder, hand, and leg numbness limit his ability to work.  

Additionally, Social Security Administration (SSA) records state that the Veteran completed high school, was trained as a heavy equipment and machinery mechanic after service, and worked as a mechanic until June 2007.  There is also a 2015 vocational assessment of record, which indicates that following his discharge from the military, the Veteran received training as a mechanic and worked as a heavy equipment diesel mechanic until 2007 when he could no longer continue his employment due to emotional and behavioral difficulties resulting from his PTSD and complications with his diabetic condition, hearing loss, and neuropathy of the lower extremities. The assessor indicated that the Veteran's occupation required that he perform skilled precision work within the medium to heavy physical demand level requiring standing, walking, and heavy lifting throughout the day. 

Having reviewed the evidence of record, the Board finds that prior to April 21, 2010, the Veteran's service-connected disabilities resulted in a disability picture of emotional issues due to PTSD, hearing issues which would render it difficult to communicate with others, side effects of hypertension that could render issues with concentration and functional abilities, as well as neuropathy and numbness in his lower extremities.  Given the Veteran's work history as a mechanic and his overall disability picture, the Board does not find that the Veteran could perform the physical tasks of a mechanic, or any other similar physically strenuous profession, on a regular and efficient basis.  

As to the Veteran's ability to perform sedentary work, given the Veteran's education and work history, which is predominantly in manual labor, the Board does not believe he was able to routinely secure work in a sedentary environment.  

Accordingly, the Board finds that the Veteran's overall disability picture impaired his ability to obtain and follow substantially gainful employment prior to April 21, 2010, on an extra-schedular basis.  





ORDER

Entitlement to a TDIU prior to April 21, 2010, is granted.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


